Additionally, to the extent that the district court's order
                declined to address issues relating to assets of the parties' business due to
                a bankruptcy stay, the order is not otherwise appealable as a special order
                after final judgment, because the order does not affect the rights of a party
                to the action growing out of the judgment. See NRAP 3A(b)(8); Gumm v.
                Mainor, 118 Nev. 912, 920, 59 P.3d 1220, 1225 (2002). Also, while the
                district court granted respondent's request for attorney fees, the order did
                not award an amount of fees but instead directed respondent to file an
                affidavit of fees and indicated that the court would take the matter under
                submission. See Lee v. GNLV Corp.,     116 Nev. 424, 426, 996 P.2d 416, 417
                (2000) (providing that a post-judgment order awarding attorney fees is
                appealable as a special order made after final judgment). Thus, the
                attorney fees issue was not decided with finality. We therefore lack
                jurisdiction and dismiss this appeal as to these portions of the district
                court's order.
                             Finally, as to appellant's challenge to the portion of the
                district court's order denying his request to adjudicate items omitted from
                the divorce decree, appellant contends in his civil proper person appeal
                statement that the district court never addressed the undisclosed assets
                and debts. The district court's order, however, does address these claims
                by stating that appellant had not proven to the court's satisfaction that
                undisclosed assets and debts were present, and that several of the items
                were known to have existed at the time of the divorce and the parties
                waived their rights to further discovery by entering into the marital
                settlement agreement. Appellant has failed to establish on appeal that
                the district court's decision was an abuse of discretion.       See Doan v.
                Wilkerson, 130 Nev. „ 327 P.3d 498, 501 (2014) (providing that this

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) [947A
                court reviews district court orders in divorce proceedings under an abuse
                of discretion standard). Accordingly, we affirm this portion of the district
                court's order.
                             It is so ORDERED.



                                                               /--Att4                    J.
                                                            Hardesty


                                                                     °47le;
                                                            Douglas



                                                            Cherry




                cc: Hon. Frances Doherty, District Judge, Family Court Division
                     Loren K. Braze11
                     Surratt Law Practice, PC
                     Lemons, Grundy & Eisenberg
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA                                           3
(0) 1947A